                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,

                       Plaintiff,
                                                   Case No. 4:17-cr-00015-DCN
         vs.
                                                   MEMORANDUM AND ORDER
  JASON JOHN HOTTEL,

                       Defendant.


                                    I.    DISCUSSION

       Before the Court is Defendant Jason John Hottel’s Motion for Clarification. Dkt.

31. Hottel pled guilty to the charge of Possession of a Firearm by a Prohibited Person in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) and was sentenced on February 12, 2018,

to 46 months imprisonment to be followed by 3 years of supervised release. Dkts 27, 29.

The sentence was ordered to run concurrently with Hottel’s term of imprisonment for his

state conviction for possession of a controlled substance. Id.

       Hottel effectively requests that the Court instruct the Bureau of Prisons to grant him

credit for his time served in county jail. Dkt. 31. Hottel claims that the Court stated during

his sentencing that he would receive credit for the time he served in county jail but that the

Bureau of Prisons has failed to do so. It is unclear if Hottel meant that the Court promised

him that he would receive credit for the time he was imprisoned in county jail prior to his

sentencing (“time served”) or credit for time he was imprisoned in county jail after his

sentencing (concurrent sentencing) or both. The Court will address each possibility.


MEMORANDUM DECISION AND ORDER - 1
        If a court orally recommends that a defendant be credited for time served prior to

sentencing, but that recommendation is not reflected in the judgment, a court may amend

the judgment pursuant to Federal Rule of Criminal Procedure 36. The Court has reviewed

the sentencing transcript1 and found no record of an oral recommendation that Hottel

receive credit for time served in county jail prior to sentencing. Accordingly, it declines to

amend the Judgment.

        A district court has the authority to order a federal sentence to run concurrently with

an anticipated state sentence. See 18 U.S.C. § 3584; United States v. Montes-Ruiz, 745 F.3d

1286 (9th Cir. 2014) (federal sentencing court has the authority to “resolve the

concurrent/consecutive issue for a state sentence whether the sentence has already been

imposed or is merely anticipated.”). However, case law makes clear that the Bureau of

Prisons, not the sentencing court, must calculate credit for time served in the first instance.

See United States v. Wilson, 503 U.S. 329, 333–34 (1992) (holding that § 3585(b) does not

authorize a district court to compute credit for time served); Reynolds v. Thomas, 603 F.3d

1144, 1149 (9th Cir. 2010), abrogated on other grounds by Setser v. United States, 132 S.

Ct. 1463 (2012) (“Once the district court has discharged its sentencing function, the

defendant is committed to the custody of the [Bureau of Prisons], which has the authority

to calculate the defendant’s sentences in accordance with the district court’s orders, as well

as to designate the facility for service of such sentences.”); United States v. Peters, 470

F.3d 907, 909 (9th Cir. 2006) (“[T]he prerogative to grant credits in the first instance [under


1
  The Court reviewed an unofficial sentencing transcript. If they so desire, parties may request an official
transcript.


MEMORANDUM DECISION AND ORDER - 2
§ 3585(b)] rests with the Attorney General, acting through the Bureau of Prisons.”).

       If a defendant contends that the Bureau of Prisons has incorrectly computed his

sentence, the district court has authority to grant a writ of habeas corpus if the defendant is

a prisoner in custody under or by color of the authority of the United States. 28 U.S.C. §

2241(c)(1). However, he must exhaust his administrative remedies prior to bringing the

matter before a court. Ward v. Chavez, 678 F.3d 1042, 1045 (9th Cir. 2012) (“As a

prudential matter, courts require that habeas petitioners exhaust all available judicial and

administrative remedies before seeking relief under § 2241.”) (internal citations omitted);

Martinez v. Roberts, 804 F.2d. 570, 571 (9th Cir. 1986) (“Federal prisoners are required to

exhaust their administrative remedies prior to bringing a writ of habeas corpus in federal

court.”).

       There is no evidence that Hottel has exhausted his administrative remedies with

regards to the Bureau of Prison’s computation of Hottel’s time-served in state custody after

his federal conviction. Accordingly, the Court will deny the motion without prejudice.

                                       II.    ORDER

       IT IS HEREBY ORDERED:

       1.     Defendant’s Motion for Clarification (Dkt. 31) is DENIED.


                                                   DATED: February 3, 2020


                                                   _________________________
                                                   David C. Nye
                                                   Chief U.S. District Court Judge



MEMORANDUM DECISION AND ORDER - 3
